Citation Nr: 1210494	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  98-04 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to referral for extraschedular rating consideration pursuant to the provisions of 38 C.F.R. § 3.321(b) (2011) for a rating in excess of 30 percent for dysthymia.

2.  Entitlement to an evaluation in excess of 10 percent for lumbosacral strain.

3.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1977 to July 1980.  

This matter comes before the Board of Veterans' Appeals (Board) most recently by decision of the United States Court of Appeals for Veterans Claims (Court or CAVC) on May 31, 2011, which set aside a June 2009 Board decision as to the issue of referral for extraschedular rating consideration pursuant to the provisions of 38 C.F.R. § 3.321(b) (2011) for a rating in excess of 30 percent for dysthymia and remanded the matter for additional development.  The Court had previously set aside a March 2006 Board decision as to this matter on August 6, 2008.  The issue initially arose from a March 1999 rating decision by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that the Court did not disturb the Board's June 2009 remand of the issues of entitlement to an evaluation in excess of 10 percent for lumbosacral strain and entitlement to a TDIU.  A review of VA records shows these matters are being developed by the RO.  However, based on the Court's May 2011 decision, the Board now finds, as will be discussed in greater detail below, that those issues are inextricably intertwined with the extraschedular issue now before the Board.  

The Veteran's attorney in April 2007 raised the issue of propriety of an April 2006 action to reduce compensation payments due to incarceration for the period from December 2, 1993, to August 10, 1994.  There is no indication that this matter has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Court in its May 2011 decision found the Board had not determined: 
1).  whether and to what extent the Veteran's symptomatology may not be contemplated by the entire rating schedule for dysthymia; 2).  then, the extent those symptoms may cause marked interference with employment; and 3). whether the rating schedule is inadequate to evaluate the Veteran's "disability picture" which includes all of his service-connected disabilities.  It was noted that extraschedular consideration was the only issue as to the rating for dysthymia remaining on appeal as entitlement to an increased schedular evaluation in excess of 30 percent for service-connected dysthymia had been denied by the Board in a March 2006 decision; that part of the Board's decision was affirmed by the Court in August 2008.  

Service connection in this case has been established for headaches (assigned a 30 percent evaluation); dysthymia (assigned a 30 percent evaluation); lumbosacral strain (assigned a 10 percent evaluation); and scar of the left eyebrow (assigned a noncompensable evaluation).

As noted, in addition to the issue of entitlement to referral for extraschedular rating consideration for a rating in excess of 30 percent for dysthymia, entitlement to an evaluation in excess of 10 percent for lumbosacral strain as well as entitlement to a TDIU are in appellate status and were remanded to the RO for additional development in June 2009; these issues have not been returned to the Board for appellate review.  In the June 2009 remand, the Board determined that further development of the record was necessary to determine the extent and severity of the Veteran's service-connected low back disability and what, if any, affect it has on his employability.  Thus, the AMC/RO was requested to afford the Veteran a VA examination.  

As noted above, in the May 2011 Court decision under consideration, the Court stated that in evaluating whether the rating schedule is inadequate to evaluate the Veteran's disability picture, the disability picture includes all of the Veteran's service-connected disabilities.  CAVC memorandum decision, p. 4, citing 38 C.F.R. § 3.321(b)(1) (goal of extraschedular consideration is to arrive at "an extraschedular evaluate commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities" (emphasis added)).  The Court found that its August 2008 holding did not abrogate the regulatory requirement to evaluate the Veteran's entire disability picture in assessing the possibility of referral for extraschedular consideration.  A decision on the issues of entitlement to a higher rating for the Veteran's service-connected low back disability and entitlement to a TDIU may impact the question of referral for extraschedular consideration for the Veteran's dysthymia.  Also, as noted by the Veteran's attorney in a February 2012 reply to the Board's 90-day letter, depending on the relief which the RO grants in connection with the matters now before it, it is possible that the section 3.321(b) issue may be mooted.  Therefore, the Board will defer consideration of such referral at this time pending resolution of those issues at the regional office level.  

Finally, the Board also notes that a review of the appellate record reveals that pertinent evidence, including VA examination reports dated in June 2011, were added subsequent to the Board's June 2009 decision which appear to have been requested in connection with the Board's prior remand.  The record before the Board does not include any further adjudicatory action by the RO on the low back rating issue and entitlement to a TDIU.  This adjudication may have a bearing on the issues before the Board.  

In light of the foregoing, the Board finds the issue on appeal must be remanded prior to appellate review.  Accordingly, the case is REMANDED for the following action:

1.  Ensure that all requested development on the issues of entitlement to an evaluation in excess of 10 percent for lumbosacral strain and entitlement to a TDIU as requested in the Board's June 2009 remand are accomplished to including obtaining all medical records of the Veteran regarding treatment for his back dated since September 2003; scheduling the Veteran for VA examinations; obtaining the requested medical opinions; and readjudicating the Veteran's claims. 

2.  Then, after completion of any additional development deemed necessary, the issue of referral for extraschedular rating consideration pursuant to the provisions of 38 C.F.R. § 3.321(b) (2011) for a rating in excess of 30 percent for dysthymia should be reviewed with appropriate consideration of all the evidence of record including all evidence added to the file since June 2009.  In determining whether referral under the provisions of 38 C.F.R. § 3.321(b) is appropriate for the Veteran's dysthymia, the RO should address 1).  whether and to what extent the Veteran's symptomatology may not be contemplated by the entire rating schedule for dysthymia; 2).  the extent those symptoms may cause marked interference with employment; and 3). whether the rating schedule is inadequate to evaluate the Veteran's "disability picture" which includes all of his service-connected disabilities.  If any benefit sought remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


